Citation Nr: 1046788	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  98-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1985 to 
August 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2001 (Volume 3), December 2004 (Volume 4), August 2007 
(Volume 5), November 2008 (Volume 6), and June 2009 (Volume 6), 
the Board remanded this appeal for additional evidentiary 
development and/or readjudication.  It has since been returned to 
the Board for further appellate action.

VA's appeals tracking system (VACOLS) indicates that the Veteran 
filed a notice of disagreement with the RO's denial of four 
claims, seeking service connection for a right shoulder 
disability, restless leg syndrome, sleep apnea, and diabetes 
mellitus.  However, VACOLS shows that those claims have not been 
certified to the Board.  Accordingly, they will not be addressed 
in this decision.

Finally, the Board notes that, since the most recent supplemental 
statement of the case was issued, the Veteran has submitted a 
substantial amount of additional evidence that is pertinent to 
the claim for a TDIU.  He has not included a waiver of his right 
to have that evidence initially considered by the AOJ.  The Board 
cannot consider additional evidence without first remanding the 
case to the AOJ for initial consideration or obtaining the 
appellant's waiver.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, as 
the claim for a TDIU is granted herein, there is no prejudice 
resulting from the Board's adjudication of the claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 70 percent, 
and has a single disability that is rated at least 40 percent 
disabling.

2.  The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

II.  Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is currently in effect for right 
wrist fusion, rated at 40 percent; left iliac crest graft, rated 
at 10 percent; degenerative joint disease of the left hip, rated 
at 10 percent, degenerative joint disease of the right hip, rated 
at 10 percent, right knee strain, rated at 10 percent, limitation 
of motion of the right knee, rated at 10 percent, and an 
appendectomy scar, noncompensably rated.  Thus, the Veteran meets 
the schedular requirements for a TDIU, as he has a combined 70 
percent rating, and a single disability rated at 40 percent.  The 
only question remaining is whether the Veteran's combined 
service-connected disabilities render him unable to secure and 
follow a substantially gainful occupation.  On this point, there 
are differing medical opinions of record.  

The Veteran was afforded a VA examination in November 2007 
(Volume 6).  The examiner noted that the Veteran's right wrist 
and right knee conditions do not significantly impair his 
activities of daily living, ability to drive, or ability to 
perform sedentary and light physical employment activities if he 
so chooses; and therefore his service-connected disabilities do 
not render him unable to secure or follow a substantially gainful 
occupation.  

In contrast, the Veteran's private orthopedist, W.C.W., D.O., has 
written several statements/opinions, in June 1998 (Volume 2), 
August 1998 (Volume 2) and December 1998 (Volume 2), attesting to 
the Veteran's physical impairment and unemployability.  An August 
1998 disability form indicates his opinion that the Veteran 
cannot lift, carry, use his hands for repetitive actions, push or 
pull using arm controls, do fine manipulation, bend, squat, 
crawl, climb, or reach.  He further reported that the Veteran was 
totally restricted from unprotected heights, being around moving 
machinery, being exposed to marked changes in temperature and 
humidity, driving, and being exposed to dust, fumes, and gases.  
He concluded that the Veteran was 100 percent disabled and not 
able to do any activity.  In a December 1998 letter, W.C.W. 
stated that, as a result of injuries from the in-service fall, he 
felt that the Veteran has a permanent injury and impairment; and, 
after reviewing the AMA Guide to Permanent Impairment, 4th Ed., 
he felt that the Veteran has a 100 percent impairment rating when 
pertaining to the whole person. 

In August 2007 (Volume 5), W.C.W. reiterated his opinion, stating 
that the Veteran is totally disabled and unemployable in any 
aspect and in any profession.  He is not able to stand, sit, 
walk, crawl, or bend to any appreciable degree, and has no 
sustaining abilities that an employer would find beneficial.  

In an October 1998 state disability determination, a private 
psychologist, A.M.C., Ph.D., stated that the Veteran's physical 
symptoms are associated with a dramatic change in his functional 
capacity.  Previously, he was successful academically and 
vocationally, but he has been unable to work subsequent to his 
injuries.  

A VA Vocational Rehabilitation feasibility assessment was 
conducted by J.S.L., Ph.D., in May 2007 (Volume 5).  It was his 
determination, based on all of the Veteran's disabilities, 
service-connected and nonservice-connected, that it is not 
feasible for the Veteran to be given Chapter 31 services, as he 
is permanently and totally disabled.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 
52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board finds that the medical opinions, although divergent, 
are not truly in conflict.  The fact that the Veteran can do 
light or sedentary tasks, as found by the VA examiner, does not 
equate to a finding that he is able to secure and follow a 
substantially gainful occupation.  The Board concludes that he is 
not.  We base this conclusion primarily on the Veteran's training 
and prior job experience.  The Veteran's service records reveal 
that his occupational specialty was as a medical corpsman.  He 
has been unable to work since he was discharged.  There is no 
evidence that the Board can discern that the Veteran possesses 
the training or work experience that would permit him to obtain 
or retain a job requiring solely light or sedentary tasks.  
Rather, the evidence strongly indicates that his training and job 
experience is limited to professions which require the very type 
of physical activity that exacerbates his condition.  

In Moore, 1 Vet. App. at 359, the United States Court of Veterans 
Appeals for Veterans Claims (Court) discussed the meaning of 
"substantially gainful employment."  The Court noted the 
following standard announced by the United States Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must 
be looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not 
a sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In this case, while the Veteran retains the ability to perform 
light or sedentary tasks, the evidence shows that he lacks the 
training and experience to realistically expect him to obtain 
such a position.  Moreover he has specifically been rejected for 
additional training and rehabilitation based on his physical 
disabilities.  The type of occupation for which the Veteran 
possesses training and experience is no longer within his 
physical capabilities.  

Stated differently, there is nothing in the record that 
establishes that the appellant could return to a substantially 
gainful occupation that is consistent with his occupational 
skills and educational history.  Furthermore, it is the service-
connected disabilities that preclude such substantially gainful 
employment.  As such, the Board concludes that the criteria for a 
TDIU are met.


ORDER

A total disability rating based on individual unemployability due 
to service connected disabilities is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


